DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CAROLYN DUTRIZ,
                             Appellant,

                                    v.

                    NICOLA NAZY and RITA NAZY,
                            Appellees.

                              No. 4D21-1547

                              [July 29, 2021]

  Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; John S. Kastrenakes, Judge; L.T.
Case No. 502021CA002690XXXXMB.

  Enrique Nieves III of Enrique Nieves, P.A., Palm Beach Gardens, for
appellant.

    David Steinfeld of Law Office of David Steinfeld, Palm Beach Gardens,
for appellees.

PER CURIAM.

   Affirmed.

WARNER, MAY and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.